Citation Nr: 0006176	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  96-27 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a low back disability.



WITNESS AT HEARING ON APPEAL

Appellant 


INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954. The question at issue is on appeal from an 
April 1996 rating decision by the St. Louis VA Regional 
Office. 




FINDING OF FACT

The record contains no competent medical evidence of a nexus 
between the veteran's current low back disability and his 
military service, any incident therein, or any reported 
continuous symptomatology.


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disability is not well grounded.  38 U.S.C.A. 5107(a) (West 
1991).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran's service medical records apparently were 
destroyed in the 1973 fire at the National Personnel Records 
Center in St. Louis. Morning Reports show that the veteran 
was a patient in a service infirmary at Eielson Air Force 
Base due to an undisclosed condition from May 26 to June 8, 
1954.

A VA examination was conducted in March 1996, at which time 
the veteran gave a history of twisting his back in service 
while on maneuvers in Alaska. He added that he subsequently 
was hospitalized for treatment of back pain for 18 days and 
had had back pain ever since. The diagnosis in March 1996 was 
degenerative joint disease of the lumbar spine with sciatica.

In September 1996 and in July 1997, former service comrades 
of the veteran recalled that he had been hospitalized in 
service following a back injury and had worn a back brace for 
some time thereafter. 

At a personal hearing at the RO in October 1997, the veteran 
testified regarding the inservice back injury. At the time of 
his separation from service, he was experiencing periodic 
back pain. He received chiropractic treatment for back 
symptoms after his release from active duty, and had 
recurrent flare-ups of back pain thereafter.


Analysis

As to the issue currently before the Board, the threshold 
question which must be resolved is whether the veteran's 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1998); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A well-grounded claim is a plausible claim, meaning 
a claim which appears to be meritorious.  See Murphy, 1 Vet. 
App. 81.  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Tirpak v. 
Derwinski, 2 Vet. App.  609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of an nexus between 
the inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1998) by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1998); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998).  Moreover, where a veteran served 
ninety (90) days or more during a period of war, and 
degenerative joint disease becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

Here, the Board does not dispute the veteran's accounts of an 
inservice back injury requiring his hospitalization in May 
1954. The evidence also shows that he now has degenerative 
joint disease of the lumbar spine, first shown many years 
post service. No competent medical evidence has been 
presented, however, to establish a nexus or relationship 
between the inservice incident and the current low back 
condition. Accordingly, the claim for service connection for 
a low back disability is not well-grounded and must be denied 
on that basis. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.307, 3.309; Caluza.


ORDER

Entitlement to service connection for a low back disability 
is denied.


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeal

 

